ni rn
                                                            IN Tur ceuKi cr Arn a.
                                                              ArSA's AMGNiC. II; A
                                                                          h)t>v. I
                                                                                         amii: i9



                                                                      /
                     CAUSE NO.04-17-00229-CV                                F.HCfTlF.riTPK




                                                                                           .z
                                                                                           •   ■—-<
                                                             •   '




                                                                                            f T     •



          Malcolm C. Halbardier, Appellant v. Arthur Perez, Appeh^e                  3r
                                                                                     n
                                                                                     -c
                                                                                           zo
                                                                                                  r->

                                                                                     1
                                                                                     —
                                                                                                        r-
                                                             ~ (>rN

                                                                     V '>

      Appeal from the County Court at Law No. 3 of Bexar County,''Tfexas ^
                     Trial Court Case No. 2016CV07203




           APPELLEE'S RESPONSE TO APPELLANT'S BRIEF




Arthur Perez
20119 Park Ranch
San Antonio, Texas 78259
Telephone: (210) 834-8454
Pro Se Litigant